Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AGREEMENT

DATED JUNE 20, 2005

 

This Second Amendment to Loan Agreement (the “Second Amendment”) is made as of
this 20th day of June 2005 by and between CRA International, Inc., formerly
known as Charles River Associates Incorporated (“Borrower”), a Massachusetts
corporation with its principal executive office at the John Hancock Tower, 200
Clarendon Street, T-33, Boston, Massachusetts 02116-5092 and Citizens Bank of
Massachusetts, a bank with offices at 28 State Street, Boston, Massachusetts
(the “Lender”) in consideration of the mutual covenants contained herein and the
benefits to be derived herefrom.  Unless otherwise specified, all capitalized
terms shall have the same meaning herein as set forth in the Agreement (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, on January 14, 2004, the Borrower and the Lender entered into a loan
arrangement (the “Loan Arrangement”) as evidenced by, amongst other documents
and instruments, a certain Loan Agreement dated as of January 14, 2004 as
amended by a First Amendment to Loan Agreement dated as of March 29, 2005 (as
may be amended from time to time, the “Agreement”) by and between the Borrower
and the Lender pursuant to which the Lender agreed to provide certain financial
accommodations to or for the benefit of the Borrower; and

 

WHEREAS, the Borrower has requested that the Lender amend certain terms and
conditions of the Agreement, and

 

WHEREAS, the Lender has agreed to so amend the Agreement provided the Borrower
and the Lender entered into this Second Amendment; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.               The second sentence of Section 1(a) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“The Borrower shall use the proceeds of the Line of Credit for working capital,
general corporate purposes, acquisitions, letters of credit, foreign exchange
contracts and potential redemption of convertible subordinated bonds.”

 

2.               The definition of Credit Limit in Section 1(g) is hereby
deleted and replaced with the following:

 

“Credit Limit shall mean an amount equal to Ninety Million ($90,000,000.00)
Dollars.”

 

1

--------------------------------------------------------------------------------


 

3.               Section 1(u) of the Agreement is hereby amended by deleting
“eighteen one-hundredths of one percent (0.18%) and replacing it with “sixteen
and one half one-hundredths of one percent (0.165%).

 

4.               Section 1(v) of the Agreement is hereby supplemented by adding
the following sentence at the end:

 

“Upon execution of the Second Amendment the Borrower shall pay the Lender a one
time fee of Forty Five Thousand ($45,000.00) Dollars.”

 

5.               Section 9 of the Agreement is hereby supplemented by adding the
following subsections (m) and (n) at the end:

 

“(m)                       (“Limit on Advances”)  Without the Lender’s prior
written consent, Borrower may only obtain advances under the Line of Credit in
excess of Fifty Million ($50,000,000.00) Dollars to redeem Borrower’s
convertible bonds.

 

(n)                                 (“Stock Pledges”)  With the exception of the
Borrower’s NeuCo subsidiary, the Borrower agrees to execute Stock Pledge
Agreements for: (i) 100% of its stock of all existing and future wholly- owned
United States subsidiaries; (ii) 65% of its stock of all existing and future
wholly-owned foreign subsidiaries.  Borrower shall not be required to pledge any
second tier subsidiaries and may fold subsidiaries up into the Borrower or
another subsidiary that has pledged its stock.  As used herein a “second tier
subsidiary” shall be a subsidiary of a subsidiary.”

 

6.               The definition of “subordinated debt” at the end of Section 10
of the Agreement is hereby supplemented by adding the following at the end of
definition:

 

“including, without limitation, the Borrower’s subordinated debentures in the
principal amount of $90,000,000.00”

 

7.               Section 11(a)(v) of the Agreement is hereby supplemented by
adding the following parenthetical after the number $5,000,000.00:

 

“(the fact that the subordinated debentures are convertible from time to time is
not an event of default)”

 

8.               Schedule D of the Agreement is hereby deleted and replaced by
the Schedule D annexed hereto and incorporated herein.

 

9.               The Borrower hereby acknowledges and agrees that the Borrower
has no claims, offsets, defenses or counterclaims against the Lender with
respect to the Loan Arrangement or otherwise and to the extent the Borrower may
have any such claims the

 

2

--------------------------------------------------------------------------------


 

Borrower hereby WAIVES and RENOUNCES such claims, offsets, defenses and
counterclaims.

 

10.         This Second Amendment and all other documents executed in connection
herewith incorporate all discussions and negotiations between the Borrower and
the Lender either expressed or implied, concerning the matters contained herein
and in such other instruments, any statute, custom or use to the contrary
notwithstanding.  No such discussions or negotiations shall limit, modify or
otherwise effect the provisions hereof.  The modification amendment, or waiver
of any provision of this Second Amendment, the Agreement or any provision under
any other agreement or document entered into between the Borrower and the Lender
shall not be effective unless executed in writing by the party to be charged
with such modification, amendment or waiver, and if such party be the Lender,
then by a duly authorized officer thereof.

 

11.         Except as specifically modified herein, the Agreement shall remain
in full force and effect as originally written, and the Borrower hereby ratifies
and confirms all terms and conditions contained in the Agreement.

 

12.         This Second Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts and shall take effect
as a sealed instrument.

 

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ J. Phillip Cooper

 

 

Name:

J. Phillip Cooper

 

 

Title:

Vice Chairman, Executive Vice

 

 

 

President, and Chief Financial Officer

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ Michael G. McAuliffe

 

 

Name:

Michael G. McAuliffe

 

 

Title:

Senior Vice President

 

 

3

--------------------------------------------------------------------------------